Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/8/2022 have been fully considered, and are persuasive. The prior rejection and art cited therein shows measuring a suspension limit for a determined number of restarts.  It does not show the predetermined time limit, as is now claimed.	However, after further search and consideration, a new grounds of rejection has been made in view of Leonhard (Leonhard, Woody. "The difference between Defer updates, Pause updates and Delay updates". https://www.computerworld.com/article/3447877/the-difference-between-defer-updates-pause-updates-and-delay-updates-and-what-happens-with-win10-19.html (Year: 2019)). Leonhard shows where suspension time can be measured in time (e.g., days) rather than measured in the occurrence of events (i.e., restarts, as shown in the previously cited prior art). A updated grounds of rejection is provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over BitLocker (Information Protection - BitLocker. docs.microsoft.com. pp. 1-8, 14-19, 35-105, 115-136, 143-147, 152-185, 191-206, and 230-321. Dates range from March 5th to May 7th. (Year: 2021)) in view of Leonhard (Leonhard, Woody. "The difference between Defer updates, Pause updates and Delay updates". https://www.computerworld.com/article/3447877/the-difference-between-defer-updates-pause-updates-and-delay-updates-and-what-happens-with-win10-19.html (Year: 2019)), further in view of Jacobs (US-20180131574-A1).
	Regarding claim 1, BitLocker shows determining using a management service executed in a cloud computing environment (pg. 38 lines 33 – 48 discussing BitLocker administration in the Azure cloud), that volume encryption is to be (pg. 117 lines 51 – 53 discussing ) suspended for a client device (pg. 117 lines 51-53 discussing that “For planned scenarios, such as a known hardware or firmware upgrades, you can avoid initiating recovery by temporarily suspending BitLocker protection” and on pg. 122 lines 21-24 noting that “you should suspend BitLocker before making changes to the firmware and then resume protection after the update has completed”);		identifying, using the management service (pg. 35 lines 21-22 and 42-43 discussing a “Server Manager” and “management tool option”), a suspension limit for a volume encryption (pg. 5 lines 19-21) for the client device (pg. 173 lines 13-25 discussing the “Suspend-BitLocker” command which can be executed specifying how many restarts can occur before the service resumes, see also pg. 117 lines 56-63), the suspension limit comprising a limit for the volume encryption suspension (pg. 117 lines 56-63 and pg. 173 lines 13-25; the limit specified as a number of restarts); 	generating, using the management service, a suspend encryption command comprising instructions for the client device to apply the volume encryption suspension to the client device according to the suspension limit (pg. 62 lines 57-65, pg. 172 lines 38-42, pg. 173 lines 13-25); and 	transmitting, using the management service, the suspend encryption command to the client device to apply the volume encryption suspension to the client device (pg. 62 lines 44-48 and pg. 173 lines 28-31).	BitLocker thus shows specifying a suspension limit, but not where the specification is via a predetermined time limit.	Leonhard shows specifying a predetermined limit as a time limit (pg. 3, see “update deferrals set to say, 15 days” and “Pause updates for 7 days”; also a pre-set 35 day pause is discussed on pg. 5).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the action-based deferral (i.e., number of restarts) discussed in BitLocker with the time-based deferral (i.e., number of days) discussed in Leonhard in order to substitute one well-known mechanism for marking the passage of time (event occurrence) for another (length of time passed, e.g., days). One of ordinary skill would have readily understood that tracking time passage with specific length of time specifications (i.e., days) would provide an alternative mechanism to ensure a delay occurs between events, but that the length of the delay is more precisely bounded (as a specification of X days is precisely bounded, whereas how frequently an event occurs (i.e., a restart) may be less predictable). Such a substitution would yield the predictable result of ensuring the suspension suggested by BitLocker occurs while giving the system user the capability of specifying said suspension with an alternative but still functional specification mechanism (time passage versus even passage).	BitLocker in view of Leonhard doe show using a management service to perform the above actions, but does not show where the determinations are made and actions taken by the management service itself.
	Jacobs shows a management service that automatically executes actions and performs action scheduling ([40] discussing a “scheduled patch”, [53] discussing “scheduling a patch to be applied at a later time”, [64] discusses an “AI platform” for executing “installation scripts that all the system to install the software version and patches”, as [75] notes, the AI can operate “automatically”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the management functionality of BitLocker in view of Leonhard with the scheduling and automation of Jacobs in order to improve system administration efficiency. One of ordinary skill in the art would have readily understood that automating the BitLocker administration management (proper management described as including scheduling suspension of the BitLocker service when performing updates for particular specified intervals) with the automated software patching and updating functionality of Jacobs would result in automated BitLocker suspension prior to performing the Jacob’s automated updates.
	Regarding claim 2, BitLocker in view of Leonhard and Jacobs further show  identifying, by the management service, an update schedule comprising an update for the client device (Jacobs, [40] discussing a “scheduled patch” and [53] discussing “scheduling a patch to be applied at a later time”; and 	identifying, by the management service, that the update requires the volume encryption suspension, wherein the management service determines that the volume encryption is to be suspended based on the update requiring the volume encryption suspension (BitLocker, pg. 117 lines 50-62, pg. 122 lines 21-24 and pg. 173 lines 9-40).
	Regarding claim 3, BitLocker in view of Leonhard and Jacobs further show generating, by the management service, a console user interface comprising an encryption suspension user interface element that schedules (Jacobs, [53]) the volume encryption suspension for the client device, wherein the management service determines that the volume encryption is to be suspended based on the volume encryption suspension being scheduled (BitLocker, pg. 117 lines 50-62, pg. 173 lines 10-35).
	Regarding claim 4, BitLocker in view of Leonhard and Jacobs further show wherein the console user interface (Jacobs, Fig. 1 showing an administrator dashboard) comprises a suspension limit user interface element that enables a user to enter or update the suspension limit (BitLocker, pg. 173 lines 10-35).
	Regarding claim 5, BitLocker in view of Leonhard and Jacobs further show wherein the suspension limit user interface element comprises an initial suspension limit that indicates an expected suspension requirement in order to perform an update for the client device (BitLocker, pg. 173 lines 10-35, e.g., showing an expected suspension requirement of, e.g., 2 reboots, or, e.g., an indefinite suspension requirement).
	Regarding claim 6, BitLocker in view of Leonhard and Jacobs further show  identifying, by the management service, a security event (Jacobs, [38,40] discussing to view “items completed” such as application of patches, and [64] discussing “monitoring or patching tools” for “determining how” servers are “affected by a particular patch or update”) associated with at least one of: the client device, and a group of client devices comprising the client device (BitLocker, pg. 173 lines 27-44, discussing operation on a particular computer, Jacobs, Fig. 2, discussing status updates for a group of particular HOSTNAME as part of a Server Inventory); and 	transmitting, by the management service (Jacobs, [75] reciting automated patch and update application), a resume encryption command comprising instructions for the client device to resume the volume encryption (BitLocker, pg. 173 lines 27-44).
	Regarding claim 7, BitLocker in view of Leonhard and Jacobs further show wherein the security event is identified based on a security event notification received by the management service from an intelligence service (Jacobs [38,40] where the AI tool can track “items completed”) analyzes data associated with a plurality of client devices managed by the management service (Jacobs, [41] showing “displays information for the server inventory being monitored and managed by the system”, and [74] noting where information includes “processes running or stopped”).
	Regarding claim 8, the limitations of said claim are addressed in the analysis of claim 1.
	Regarding claim 9, the limitations of said claim are addressed in the analysis of claim 2.
	Regarding claim 10, the limitations of said claim are addressed in the analysis of claim 3.
	Regarding claim 11, the limitations of said claim are addressed in the analysis of claim 4.
	Regarding claim 12, the limitations of said claim are addressed in the analysis of claim 5.
	Regarding claim 13, the limitations of said claim are addressed in the analysis of claim 6.
	Regarding claim 14, the limitations of said claim are addressed in the analysis of claim 7.
	Regarding claim 15, BitLocker shows to determine using a management service executed in a cloud computing environment (pg. 38 lines 33 – 48 discussing BitLocker administration in the Azure cloud), that volume encryption is to be (pg. 117 lines 51 – 53 discussing ) suspended for a client device (pg. 117 lines 51-53 discussing that “For planned scenarios, such as a known hardware or firmware upgrades, you can avoid initiating recovery by temporarily suspending BitLocker protection” and on pg. 122 lines 21-24 noting that “you should suspend BitLocker before making changes to the firmware and then resume protection after the update has completed”);		identify, using the management service (pg. 35 lines 21-22 and 42-43 discussing a “Server Manager” and “management tool option”), a suspension limit for a volume encryption (pg. 5 lines 19-21) suspension for the client device (pg. 173 lines 13-25 discussing the “Suspend-BitLocker” command which can be executed specifying how many restarts can occur before the service resumes, see also pg. 117 lines 56-63), the suspension limit comprising a limit for the volume encryption suspension (pg. 117 lines 56-63 and pg. 173 lines 13-25; the limit specified as a number of restarts); 	generate, using the management service, a suspend encryption command comprising instructions for the client device to apply the volume encryption suspension to the client device according to the suspension limit (pg. 62 lines 57-65, pg. 172 lines 38-42, pg. 173 lines 13-25); and 	transmit, using the management service, the suspend encryption command to the client device to apply the volume encryption suspension to the client device (pg. 62 lines 44-48 and pg. 173 lines 28-31).	BitLocker thus shows specifying a suspension limit, but not where the specification is via a predetermined time limit.	Leonhard shows specifying a predetermined limit as a time limit (pg. 3, see “update deferrals set to say, 15 days” and “Pause updates for 7 days”; also a pre-set 35 day pause is discussed on pg. 5).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the action-based deferral (i.e., number of restarts) discussed in BitLocker with the time-based deferral (i.e., number of days) discussed in Leonhard in order to substitute one well-known mechanism for marking the passage of time (event occurrence) for another (length of time passed, e.g., days). One of ordinary skill would have readily understood that tracking time passage with specific length of time specifications (i.e., days) would provide an alternative mechanism to ensure a delay occurs between events, but that the length of the delay is more precisely bounded (as a specification of X days is precisely bounded, whereas how frequently an event occurs (i.e., a restart) may be less predictable). Such a substitution would yield the predictable result of ensuring the suspension suggested by BitLocker occurs while giving the system user the capability of specifying said suspension with an alternative but still functional specification mechanism (time passage versus even passage).	BitLocker in view of Leonhard does show using a management service to perform the above actions, but does not show where the determinations are made and actions taken by the management service itself, the service executed by a system comprising at least one computing device; and using instructions accessible by the at least one computing device.
	Jacobs shows a management service that automatically executes actions and performs action scheduling ([40] discussing a “scheduled patch”, [53] discussing “scheduling a patch to be applied at a later time”, [64] discusses an “AI platform” for executing “installation scripts that all the system to install the software version and patches”, as [75] notes, the AI can operate “automatically”), 	the service executed by a system comprising at least one computing device; and using instructions accessible by the at least one computing device (Fig. 15, AI platform 1500).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the management functionality of BitLocker in view of Leonhard with the scheduling and automation of Jacobs in order to improve system administration efficiency. One of ordinary skill in the art would have readily understood that automating the BitLocker administration management (proper management described as including scheduling suspension of the BitLocker service when performing updates for particular specified intervals) with the software patching and updating functionality of Jacobs would result in automated BitLocker suspension prior to performing the Jacob’s automated updates.
	Regarding claim 16, the limitations of said claim are addressed in the analysis of claim 2.
	Regarding claim 17, the limitations of said claim are addressed in the analysis of claim 3.
	Regarding claim 18, the limitations of said claim are addressed in the analysis of claim 4.
	Regarding claim 19, the limitations of said claim are addressed in the analysis of claim 5.
Regarding claim 20, the limitations of said claim are addressed in the analysis of claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442